        Case 4:18-cv-40139-TSH Document 55 Filed 12/24/19 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7
                                    UNITED STATES DISTRICT COURT
 8                                   DISTRICT OF MASSACHUSETTS
 9

10   Gabrielle Carlson, on behalf of herself and         Civil Action No.: 4:18-cv-40139-TSH
     all others similarly situated,
11                                                        CLASS ACTION
                    Plaintiff,
12                                                       DECLARATION OF LANA LUCCHESI
            vs.                                          RE: NOTICE PROCEDURES
13
     Target Enterprise, Inc.,
14
                    Defendant.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         1
                                 DECLARATION OF LANA LUCCHESI RE: NOTICE PROCEDURES
         Case 4:18-cv-40139-TSH Document 55 Filed 12/24/19 Page 2 of 4



 1

 2               I, LANA LUCCHESI, declare and state as follows:
 3
            1.      I am a Director with KCC Class Action Services, LLC (“KCC”). Pursuant to the
 4
     Order Preliminarily Approving Settlement; Certifying Settlement Class; Approving Notice; and
 5
     Setting Date for Final Approval Hearing (the “Preliminary Approval Order”) dated June 26, 2019,
 6
     the Court appointed KCC as the Claims Administrator in connection with the proposed
 7
     Settlement of the above-captioned Action.1 I have personal knowledge of the matters stated
 8
     herein and, if called upon, could and would testify thereto.
 9
                                                CLASS LIST
10
            2.      On July 12, 2019, KCC received from Defendant a list of 43,667 records identified
11
     as the Class List. The Class List included names, addresses, and phone numbers. KCC formatted
12
     the list for mailing purposes, removed duplicate records, and processed the names and addresses
13
     through the National Change of Address Database (“NCOA”) to update any addresses on file
14
     with the United States Postal Service (“USPS”). A total of 3,079 addresses were found and
15
     updated via NCOA. KCC updated its proprietary database with the Class List.
16
                                       MAILING OF THE NOTICE
17
            3.      On July 26, 2019, KCC caused Postcard Notice and Settlement Claim Form (the
18
     “Postcard Notice”) to be printed and mailed to the 43,578 names and mailing addresses in the
19
     Class List. A true and correct copy of the Postcard Notice is attached hereto as Exhibit A.
20
            4.      Since mailing the Postcard Notice to the Class Members, KCC has received 530
21
     Postcard Notices returned by the USPS with forwarding addresses. KCC immediately caused
22
     Postcard Notices to be re-mailed to the forwarding addresses supplied by the USPS.
23
            5.      Since mailing the Postcard Notice to the Class Members, KCC has received 2,538
24
     Postcard Notices returned by the USPS with undeliverable addresses. Through credit bureau
25
     and/or other public source databases, KCC performed address searches for these undeliverable
26

27
     1
       All capitalized terms not otherwise defined herein shall have the meanings ascribed to them in
28   the Settlement Agreement, dated June 14, 2019 (the “Stipulation”) and/or the Preliminary
     Approval Order.
                                                     2
                              DECLARATION OF LANA LUCCHESI RE: NOTICE PROCEDURES
        Case 4:18-cv-40139-TSH Document 55 Filed 12/24/19 Page 3 of 4



 1
     Postcard Notices and was able to find updated addresses for 412 Class Members. KCC promptly
 2
     re-mailed Postcard Notices to the found new addresses.
 3
                                              SETTLEMENT WEBSITE
 4          6.      On        or      about    July     26,       2019,   KCC     established     a   website
 5   [www.CarlsonTargetClass.com] dedicated to this matter to provide information to the Class
 6   Members and to answer frequently asked questions. The website URL was set forth in the
 7   Postcard Notice. Visitors of the website can download copies of the Long-Form Notice and other
 8   case-related documents. Visitors can also submit claims online. A true and correct copy of the
 9   Long-Form Notice is attached hereto as Exhibit B. As of December 17, 2019, the website has
10   received 6,451 visits.
11                                            TELEPHONE HOTLINE
12          7.      KCC established and continues to maintain a toll-free telephone number (1-855-
13   445-9435) for potential Class Members to call and obtain information about the Settlement,
14   request a Notice Packet, and/or seek assistance from a live operator during regular business hours.
15   The telephone hotline became operational on July 25, 2019, and is accessible 24 hours a day, 7
16   days a week. As of December 17, 2019, KCC has received a total of 266 calls to the telephone
17   hotline.
18                                                CLAIM FORMS

19          8.      The postmark deadline for Class Members to file claims in this matter was October

20   24, 2019. To date, KCC has received 5,595 timely claim forms postmarked on or before October

21   24, 2019 and 62 claim forms postmarked after October 24, 2019.                     Of the 62 claim forms

22   postmarked after October 24, 2019, two (2) are from class members who were re-mailed

23   postcards pursuant to paragraphs 4 and 5 supra. Counsel for the Parties have advised KCC to

24   treat these two claim forms as timely. Of the 5,597 timely-filed claim forms, 5,484 are valid; 70

25   duplicate claims have been identified; 34 claims have been identified as deficient for lack of

26   signature; and 9 claims have been identified as deficient for having no unique identifying Claim

27   Number or a phone included in the class list.

28
                                                              3
                                   DECLARATION OF LANA LUCCHESI RE: NOTICE PROCEDURES
        Case 4:18-cv-40139-TSH Document 55 Filed 12/24/19 Page 4 of 4



 1                 REPORT ON EXCLUSION REQUESTS RECEIVED TO DATE
 2          9.      The Notice informs Class Members that requests for exclusion from the Class

 3   must be postmarked no later than October 24, 2019. As of the date of this declaration, KCC has

 4   received two requests for exclusion. A list of the Class Members, by first initial, last name and

 5   city and state, requesting to be excluded is attached hereto as Exhibit C. Copies of the full

 6   exclusions have been provided to counsel for the Parties.

 7                              OBJECTIONS TO THE SETTLEMENT

 8          10.     The deadline for Class Members to object to the settlement was October 24, 2019.

 9   As of the date of this declaration, KCC has received no objections to the settlement.
                                      COSTS OF ADMINISTRATION
10
            11.     The total costs KCC has billed to date is $59,451.82. KCC estimates the total costs
11
     for all administration to be $76,149.71 to $82,049.71 (worst case scenario) and will depend
12
     heavily on the volume of reissuing or re-mailing (in any) for settlement checks.
13

14
            I declare under penalty of perjury under the laws of the United States of America that the
15
     foregoing is true and correct.
16
            Executed on December 23, 2019 at San Rafael, California.
17

18
                                                  ____________________________________
19                                                      LANA LUCCHESI

20

21

22

23

24

25

26

27

28
                                                      4
                              DECLARATION OF LANA LUCCHESI RE: NOTICE PROCEDURES
